                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

GINA LOUISE HARDY,

               Plaintiff,
                                                   File no: 1:19-CV-495
v.
                                                   HON. ROBERT J. JONKER
PACKAGING CORPORATION
OF AMERICA,

               Defendant.
                              /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on October 18, 2019 (ECF No. 10).             The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 10) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to Fed.R.Civ.P.

41(b) and W.D. Mich. LCivR 41.1 for want of prosecution and failure to comply with the rules and

orders of this Court.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        The Court discerns no good-faith basis for appeal of this matter.      See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:   November 15, 2019                          /s/ Robert J. Jonker
                                                   ROBERT J. JONKER
                                                   CHIEF UNITED STATES DISTRICT JUDGE
